DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021has been entered.


EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Per H. Larsen on June 2, 2021.
The following claims have been amended as follows:
1.	(Original) A method for wireless communication at a drone-coupled wireless device, comprising:
receiving a trigger indicating a change in operation of the drone-coupled wireless device from a non-aerial state to an aerial state;

receiving context information for a bearer associated with the aerial state session connection in response to the session connectivity request message; and
communicating with the serving network node via the bearer while in the aerial state.
2.	(Original) The method of claim 1, wherein:
receiving the context information for the bearer comprises receiving a session address associated with the aerial state session connection; and
the communicating comprises communicating via the session address.
3.	(Original) The method of claim 1, further comprising:
receiving a power control scheme indication comprising a power configuration for the drone-coupled wireless device while in the aerial state; and
applying the power configuration based at least in part on the power control scheme indication.
4.	(Original) The method of claim 1, wherein the trigger is received based at least in part on an operational state of a drone comprising the drone-coupled wireless device, a flight parameter of the drone, or a communication state of the drone.
5.	(Original) The method of claim 1, wherein the trigger indicating the change in operation is a first trigger indicating the change in operation, and the method further comprising:
receiving a second trigger indicating a change in operation of the drone-coupled wireless device from the aerial state to the non-aerial state; and
transmitting a request to deactivate the bearer for the aerial state session connection.
6.	(Original) The method of claim 5, further comprising:
receiving a session disconnect request message; and
releasing the context information for the bearer associated with the aerial state session connection based at least in part on the session disconnect request message.
the aerial state is a first identifier, and the context information for the bearer associated with the aerial state session connection is [[a]] first context information for a first bearer associated with the aerial state session connection[[; and]], the method further comprising:
transmitting, to the serving network node, a second session connectivity request message based at least in part on the second trigger, the second session connectivity request message comprising a second identifier associated with a non-aerial state session connection;
receiving second context information for a second bearer associated with the non-aerial state session connection in response to the second session connectivity request message; and
communicating with the serving network node via the second bearer while in the non-aerial state.
8.	(Original) The method of claim 1, further comprising:
transmitting, to the serving network node, an airborne status indication of the drone-coupled wireless device while in the aerial state.
9.	(Original) The method of claim 8, wherein the airborne status indication is transmitted via radio resource control (RRC) signaling, a medium access control (MAC) control element (MAC-CE), a physical-layer channel, or any combination thereof.
10.	(Original) The method of claim 1, further comprising:
receiving aerial state neighbor cell information comprising at least one neighboring cell for measurement while in the aerial state; and
transmitting, to the serving network node while in the aerial state, a measurement report message comprising measurement information associated with the at least one neighboring cell.
11.	(Original) The method of claim 1, further comprising:
transmitting, to the serving network node, capability information comprising drone-coupled service subscription information.
12.	(Original) The method of claim 1, wherein the identifier comprises an access point name associated with the aerial state session connection.

receiving, from a drone-coupled wireless device served by the source network node, a session connectivity request message, the session connectivity request message comprising an identifier associated with an aerial state session connection;
determining capability information associated with the drone-coupled wireless device for a change in operation of the drone-coupled wireless device from a non-aerial state to an aerial state;
establishing a bearer for the aerial state session connection based at least in part on the capability information and the identifier; and
applying an aerial state protocol for the drone-coupled wireless device based at least in part on the aerial state session connection.
14.	(Original) The method of claim 13, wherein the capability information comprises drone-coupled service subscription information, the method further comprising:
authorizing a drone-coupled service based at least in part on the drone-coupled service subscription information, wherein establishing the bearer for the aerial state session connection is further based at least in part on the authorization.
15.	(Original) The method of claim 14, further comprising:
receiving, from a home subscriber service (HSS), the drone-coupled service subscription information.
16.	(Original) The method of claim 13, wherein the aerial state protocol comprises at least one of a power control scheme for the drone-coupled wireless device for the aerial state, an aerial state handover protocol, a tracking area configuration for the aerial state, an antenna configuration for communicating with the drone-coupled wireless device, or one or more aerial state cell reselection parameters.
17.	(Original) The method of claim 13, further comprising:
receiving, from the drone-coupled wireless device, a measurement report message comprising measurement information associated with a target network node of a neighboring target cell; and
determining to perform a handover procedure of the drone-coupled wireless device to the target network node based at least in part on the measurement report message.

transmitting a handover request to the target network node, the handover request comprising the capability information associated with the drone-coupled wireless device and the bearer for the aerial state session connection.
19.	(Original) The method of claim 13, further comprising:
determining a service or a quality of service (QoS) requirement associated with the aerial state, wherein the session connectivity request message is transmitted based at least in part on the determined service or the QoS requirement.
20.	(Currently Amended) A method for wireless communication a target network node, comprising:
receiving, from a source network node, a handover request for a drone-coupled wireless device, the handover request comprising a bearer and capability information associated with the drone-coupled wireless device;
initiating an access procedure for the drone-coupled wireless device based at least in part on the handover request;
determining that the drone-coupled wireless device  has transitioned from a non-aerial state to an aerial state based at least in part on determining that the bearer is associated with an aerial state session connection; and
applying an aerial state protocol for the drone-coupled wireless device based at least in part on the determining that the drone-coupled wireless device  has transitioned from the non-aerial state to the aerial state.
21.	(Original) The method of claim 20, wherein the aerial state protocol comprises at least one of a power control scheme for the drone-coupled wireless device for the aerial state, an aerial state handover protocol, a tracking area configuration for the aerial state, an antenna configuration for communicating with the drone-coupled wireless device, or one or more aerial state cell reselection parameters.
22.	(Original) An apparatus for wireless communication, comprising:	a processor;	memory in electronic communication with the processor; and	instructions stored in the memory and executable by the processor to cause the apparatus to:

transmit, to a serving network node, a session connectivity request message based at least in part on the trigger, the session connectivity request message comprising an identifier associated with an aerial state session connection;
receive context information for a bearer associated with the aerial state session connection in response to the session connectivity request message; and
communicate with the serving network node via the bearer while in the aerial state.
23.	(Original) The apparatus of claim 22, wherein:
receiving the context information for the bearer comprises receiving a session address associated with the aerial state session connection; and
the communicating comprises communicating via the session address.
24.	(Original) The apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to:
receive a power control scheme indication comprising a power configuration for the drone-coupled wireless device while in the aerial state; and
apply the power configuration based at least in part on the power control scheme indication.
25.	(Original) The apparatus of claim 22, wherein the trigger indicating the change in operation is a first trigger indicating the change in operation, and wherein the instructions are further executable by the processor to cause the apparatus to:
receive a second trigger indicating a change in operation of the drone-coupled wireless device from the aerial state to the non-aerial state; and
transmit a request to deactivate the bearer for the aerial state session connection.
26.	(Original) The apparatus of claim 25, wherein the instructions are further executable by the processor to cause the apparatus to:
receive a session disconnect request message; and
release the context information for the bearer associated with the aerial state session connection based at least in part on the session disconnect request message.
the aerial state is a first identifier, and the context information for the bearer associated with the aerial state session connection is [[a]] first context information for a first bearer associated with the aerial state session connection; and wherein the instructions are further executable by the processor to cause the apparatus to:
transmit, to the serving network node, a second session connectivity request message based at least in part on the second trigger, the second session connectivity request message comprising a second identifier associated with a non-aerial state session connection;
receive second context information for a second bearer associated with the non-aerial state session connection in response to the second session connectivity request message; and
communicate with the serving network node via the second bearer while in the non-aerial state.
28.	(Original) The apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to:
transmit, to the serving network node, an airborne status indication of the drone-coupled wireless device while in the aerial state.
29.	(Original) The apparatus of claim 28, wherein the airborne status indication is transmitted via radio resource control (RRC) signaling, a medium access control (MAC) control element (MAC-CE), a physical-layer channel, or any combination thereof.
30.	(Currently Amended) The apparatus of claim [[21]] 22, wherein the instructions are further executable by the processor to cause the apparatus to:
receive aerial state neighbor cell information comprising at least one neighboring cell for measurement while in the aerial state; and
transmit, to the serving network node while in the aerial state, a measurement report message comprising measurement information associated with the at least one neighboring cell.


                                                        Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: Claims 1-30 are allowed.

5.	The present invention relates to a wireless method and apparatus for drone-coupled wireless device for establishing connectivity session based on a trigger which indicates a change from a non-aerial state to an aerial state, and bearer context associated with the aerial state.  Each claim uniquely identifies distinct features.

	The closest Prior Arts:
	Maattanen et al (US 2020/0359234 A1) discloses a method and apparatus for reporting/identifying the status of an AERIAL UE, change statuses, status when the wireless device is not airborne (section 0010, 0025, and 0042).
	Maattanen ‘234 further teaches sending fight status changes to the eNB, including status in relation takeoff/landing associates a serving cell (section 0081-0089, 0094, 0097, and 0112, 0123-0124).
	The aforementioned sections of the Maattanen ‘234 discloses “a method for wireless communication at a drone-coupled wireless device, comprising: receiving a trigger indicating a change in operation of the drone-coupled wireless device from a non-aerial state to an aerial state; transmitting, to a serving network node (Section 0010, 0025, 0042, 0081-0089, 0094, 0097, 0112, 0123-0124) as recited in claims 1, 13, 22.

	KOZIOL et al (US 2020/0192348 A1) discloses establishing of connection between UAV and cellular network, where the connection request includes location information for the UAV (Section 0011-0024).  Koziol further teaches the connection request information with the flying route (section 0025, 00027).
Koziol ‘348 also teaches establishing handover of the UAV from serving cell of the base station to a target cell of the neighboring cell (Section 0029-0036, 0051-0054) and context setup (section 0041-0042, 0047).
	HAN et al (US 2020/0169936 A1) discloses handover procedure, the source base station transmits handover request message (0062-0063, 0070) to a target base station (Section 0062-0063) to request flight data path of the aerial device (section 0062-0063, 0072-0075).
	HAN ‘936 further teaches the aerial device performs access to the target base station (0080, 0116).
HAN ‘936 discloses receiving, from a source network node, a handover request for a drone-coupled wireless device, the handover request comprising and capability information associated with the drone-coupled wireless device; initiating an access procedure for the drone-coupled wireless device based at least in part on the handover request (see, paragraphs 0062-0075) as recited in recited claim 20.

	WANG et al (US 20200229015 A1) discloses determination of aerial UE status in terms of height, speed of the terminal, and handover based on a speed, cell measurement (section 0028, 0033, 0045, 0054-0114).
	Okvist et al (US 2020/0404555 A1) discloses handover of UAV based on neighbor relations, including the altitude of the UAV (fig. 10, section 0093, 0104, 0107, 0109, 0125-0127, 0140).
	Hong et al (US 2020/0169928 A1) discloses UAV handoff method and apparatus based on measurement reports (i.e., measurement parameters that the UAV needs to measure) between serving cell and target cell (section 0023, 0047, 0064, 0093, 0099, 0138, 0143, and 0174), 0211-0288).

HONG et al (US 2020/0221357 A1) discloses handover of an aerial vehicle based target parameter, target cell ‘s trigger, altitude of the aerial vehicle (section 0035, 0051-0103, 0134).

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmitting, to a serving network node, a session connectivity request message based at least in part on the trigger, the session connectivity request message comprising an identifier associated with an aerial state session connection; receiving context information for a bearer associated with the aerial state session connection in response to the session connectivity request message; and communicating with the serving network node via the bearer while in the aerial state” as recited in claim 1.
The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “the session connectivity request message comprising an identifier associated with an aerial state session connection; determining capability information associated with the drone-coupled wireless device for a change in operation of the drone-coupled wireless device from a non-aerial state to an aerial state; establishing a bearer for the aerial state session connection based at least in part on the capability information and the identifier; and applying an aerial state protocol for the drone-coupled wireless device based at least in part on the aerial state session connection” as recited in claim 13.
The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “initiating an access procedure for the drone-coupled wireless device based at least in part on the handover request; determining that the drone-coupled wireless device has transitioned from a non-aerial state to an aerial state based at least in part on determining that the bearer is associated with an aerial state session connection; and applying an aerial state protocol for the drone-coupled wireless device based at least in part on the determining that the drone-coupled wireless device has transitioned from the non-aerial state to the aerial state” as recited in claim 20.

	The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmit, to a serving network node, a session connectivity request message based at least in part on the trigger, the session connectivity request message comprising an identifier associated with an aerial state session connection; receive context information for a bearer associated with the aerial state session connection in response to the session connectivity request message; and communicate with the serving network node via the bearer while in the aerial state” as recited in claim 22.

In view of the above statements/reasons, the claims are allowed since the closest prior arts either singularly or in combination fail to anticipate the above claim limitations.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473